Citation Nr: 0827886	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
anxiety, and mental depression.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1970, including service in Vietnam during the Vietnam 
Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.  

In that decision, the RO also denied claims for service 
connection for hepatitis C and for peptic ulcers.  Later 
after perfecting appeals as to these two disorders, in his 
December 2006 substantive appeal, VA Form 9, the veteran 
withdrew his appeal as to the hepatitis C and peptic ulcers.  
Therefore these two claims are not before the Board on 
appeal. 

The issue of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), anxiety, and mental depression, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1967 to October 1970. 
  
2.  On May 8, 2008 during a Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the veteran 
notified the Board that he was requesting a withdrawal of 
this appeal with respect to the claim for VA nonservice-
connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  During a May 2008 Travel Board 
hearing before the undersigned, the appellant withdrew this 
appeal.  Therefore, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.
 

REMAND

The veteran maintains that he is entitled to service 
connection for PTSD due to traumatic incidents experienced 
while stationed in Vietnam during the Vietnam Era.  His DD 
Form 214 shows that he had active service from December 1967 
to October 1970, including one year, eleven months, and 20 
days of foreign service in the "USARPAC."  His decorations 
and other awards reflect that he served in Vietnam (Vietnam 
Service Medal and Vietnam Campaign Medal); but these do not 
include any awards associated with combat such as the Purple 
Heart.  Service personnel records include a record of 
assignments showing that the veteran had two tours of duty in 
Vietnam.  

There are two service medical records dated in July 1968 
associated with a fragment wound of the calf of the veteran's 
right leg.  These records indicate that the injury occurred 
while the veteran was walking along a berm.  The wound was 
cleaned, debrided, and dressed.  It was debrided again the 
following day and a fragment was removed.  Two days after 
that, the wound appeared clean on reinspection.  There are no 
other service medical records regarding that injury or 
indicating any other combat related injury or psychiatric 
complaints.  

By way of the March 2006 rating decision, the RO denied 
service connection for PTSD based on the lack of a diagnosis 
of PTSD in two November 2005 VA examinations.  In a later 
statement of the case, the RO further explained that while 
there was a verified stressor associated with a wound of the 
right leg, there was no diagnosis of PTSD meeting the 
required criteria for a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV). 

Several recent VA treatment records, including in March 2005, 
July 2006, and March 2007, contain a diagnosis of PTSD.  In 
July 2006, the treatment provider noted the veteran's 
reported stressor incidents in Vietnam, suggesting that the 
provider associated the diagnosis of PTSD to those incidents.

In statements received in February 2005 and April 2006, and 
in his VA Form 9, the veteran reported a number of stressors 
associated with his claimed PTSD.  Of note, the following 
claimed stressor is considered verified, in that there is 
evidence of a shell fragment wound injury in service.  That 
stressor involves an event in July or August 1968, while the 
veteran was assigned to the 93rd Battalion or the 815th 
Engineer Battalion.  The veteran asserts that while he was in 
Dong Tam, he was on guard duty when he stepped on a mine, 
which apparently exploded and his right leg received a sharp 
metal fragment.  He went to the 3rd Medical Unit for 
treatment.  

The RO has conceded that the stressor episode in which the 
veteran received a fragment wound has been verified by the 
service medical record evidence of such injury.  None of the 
remaining claimed stressors, listed in the order instructions 
below, have been verified and the RO has made no attempt to 
verify these.

Thus, the evidence reflects that the veteran has been given a 
diagnosis of PTSD as shown in treatment reports, and that the 
veteran claims that his PTSD resulted from traumatic 
stressors during his service in Vietnam during that war.  As 
discussed above, one of those stressors is considered 
verified.  Therefore, the RO must attempt to verify by 
credible supporting evidence, the remainder of the claimed 
stressors; and then arrange for an examination to obtain an 
opinion as to whether the veteran has a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), and a link between that diagnosis and at 
least one verified in-service stressor.

By appropriate means, the RO should first attempt to verify 
any claimed but unverified stressors, which are specified in 
the instructions below.  The appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors.  He should be 
asked to provide specific information regarding the specific 
traumatic stressful incidents he experienced in Vietnam, on 
which he bases his claim for service connection for PTSD.  

The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  These statements could include 
statements from others who were involved in or were cognizant 
of the episodes he lists as stressors.  

Then, if sufficient supporting details are received from him 
that would permit a search of records from the units in which 
he served, the RO should contact the U. S. Army and Joint 
Services Records Research Center (JSRRC), or any other 
appropriate entity to include the Director, National Archives 
and Records Administration (NARA), requesting that an attempt 
be made to independently verify the claimed stressors listed 
below.  Such organizations should be requested to research 
his unit records and any to which his unit was closely 
assigned to in Vietnam, in order to obtain further relevant 
information on his claimed in-service stressor experiences.  
Daily personnel actions such as wounded or killed in action 
can be obtained directly from the Director, National Archives 
and Records.  

Thereafter, because at least one of the claimed stressors has 
been accepted as verified, then a medical opinion is 
necessary to address whether a confirmed diagnosis of PTSD is 
linked to the one or more stressor events that have been 
verified.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide more specific 
information regarding his reported 
stressful events during service in 
Vietnam.  This includes supporting details 
such as the specific location, names of 
any individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the claimed stressful events he 
experienced; without which, his claim may 
be denied.

2.  With this information, the RO should 
review the file and prepare a summary of 
any claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides additional information as 
requested above.  This summary, and a copy 
of the veteran's DD 214 and all associated 
service documents should be sent to the U. 
S. Army and Joint Services Records 
Research Center (JSRRC), or any other 
appropriate entity to include the 
Director, National Archives and Records 
Administration (NARA), requesting that an 
attempt be made to independently verify 
the claimed stressors.  Such organizations 
should be requested to research his unit 
records and any to which his unit was 
closely assigned to in Vietnam, in order 
to obtain further relevant information on 
the claimed in-service stressor 
experiences.
 
The list of claimed stressors to be sent 
for verification should include any 
stressor submitted in response to this 
Remand action which contains sufficient 
supporting details that would permit a 
search of records from the unit in which 
he served or to which his unit was closely 
assigned to in Vietnam; including with 
respect to the already submitted stressors 
of: 

(A)  In September 1968 he went with a 
transit unit to Can Tho where he witnessed 
three or four U.S. soldiers killed and 
helicopters were blown up, when Viet Cong 
were able to get in the base camp and 
later got away.

(B) In 1968 while with Company B 815th 
Engineers, in Vinh Long, they were 
mortared for three days and stayed in 
bunkers.  He pulled four soldiers out of 
the barracks: three were injured and the 
fourth was killed when his head was 
severely damaged.  His name was [redacted] 
(last name), of 815th Engineer Battalion, 
killed in October 1968 or January 1969. 

Also in Vinh Long he saw South Vietnam 
soldiers killed and he saw North Vietnam 
Army soldiers killed on the roads they 
worked on.    

(C) In October 1969, he was with the 815th 
Engineer Battalion in Pleiku with duties 
on a "war wagon" where he operated a 50 
caliber and M-60 machinegun.  They became 
involved in firefights on Highway 14 going 
into Cambodia.  He saw many soldiers being 
shot at and he was under constant fear for 
his life.  One day the Viet Cong started 
shooting B-40 rockets and his unit fired 
back with the 50 caliber and M-60 guns.  
On or around December 29, 1969 the veteran 
was hit by a bullet but had a flight vest 
that saved his life.  A rocket hit one 
night while the veteran was in Pleiku.  

(D) Around June 30 1970, on the way to Bo 
Loc, they were being shot at by snipers.

(E)  In 1969 in Kontum, they were 
patrolling the highways and they were 
rocketed by 122s.  Everyone scrambled to 
their bunkers.  

3.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to which (if any) 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present.  The RO is to inform 
the examiner of the stressors designated 
as verified, including the episode 
associated with the veteran's mine-related 
shell fragment wound of the calf of the 
right leg, and inform the examiner that 
only the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide complete rationale 
for any opinions provided.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.

If the examiner does not diagnose PTSD, 
but does diagnose another psychiatric 
disorder, then the examiner should provide 
an opinion, based upon an assessment of 
the entire record, of whether it is at 
least as likely as not that such disorder: 
(a) had its onset during service; or (b) 
in the case of a psychosis, was manifested 
to a compensable degree during the first 
post-service year; or (c) is otherwise 
related to service.

6.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b) (West 2002) if 
appropriate.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


